1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11       ANTON EWING, et al.,                     Case No.: 18cv1455-LAB (JLB)
12                                   Plaintiff,
                                                  ORDER REQUIRING PARTIES
13       v.                                       TO CONTINUE COMPLYING
                                                  WITH ORDERS AND
14       OASIS MEDIA, LLC, et al.,
                                                  DEADLINES
15                               Defendant.
16
17            On February 22, the Court issued an order striking Plaintiff Anton Ewing’s
18   opposition, setting aside the entries of defaults against Defendants.       Ewing’s
19   declarations showed he been interviewing represented parties without their
20   attorneys’ knowledge or consent and his emails included wording implying that he
21   was a lawyer, which he is not. The Court ordered him to stop contacting
22   represented parties in this case, and also said he must cease suggesting that he
23   was a lawyer, particularly when discussing legal matters.1 Defendants were
24   ordered to file responsive pleadings to the complaint.
25
26
     1
27     Because the law already sets limits on this, it was unnecessary for the Court to
     formally order Ewing to obey the law, or to fashion detailed instructions about what
28   to avoid.

                                                  1
                                                                         18cv1455-LAB (JLB)
1          Ewing has now filed a notice of appeal of that order (Docket no. 47.)
2    Although he styles it as an appeal of the Court’s final order, the order is in fact non-
3    final. The fact that the order required the parties to continue litigating should have
4    made that clear. The only parts of the order that are even arguably appealable are
5    the prohibitions on Ewing contacting represented parties in this case and holding
6    himself out as a lawyer. The Court said it anticipated issuing an order to show
7    cause regarding sanctions or contempt, and directed the parties to retain records
8    in preparation for that. But the Court has not yet issued such an order.
9          Ordinarily the filing of a notice of appeal divests the Court of jurisdiction. But
10   where, as here, “the deficiency in a notice of appeal, by reason of . . . reference to
11   a non-appealable order, is clear to the district court, it may disregard the purported
12   notice of appeal and proceed with the case, knowing that it has not been deprived
13   of jurisdiction.” Ruby v. Secretary of U.S. Navy, 365 F.2d 385, 389 (9th Cir. 1966)
14   (en banc); see also Nascimento v. Dummer, 508 F.3d 905, 909–10 (9th Cir. 2007).
15         The Court finds Ewing’s notice of appeal has not deprived it of jurisdiction
16   over this case. The case is not stayed, and the parties are ORDERED to continue
17   litigating. This means they must continue complying with deadlines and obeying
18   the Court’s orders.
19
20         IT IS SO ORDERED.
21   Dated: March 4, 2019
22
23                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
24
25
26
27
28

                                                2
                                                                            18cv1455-LAB (JLB)
